COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-12-00464-CV


Bobby Duncan                              §    From the 141st District Court

                                          §    of Tarrant County (141-237976-09)

v.                                        §    February 12, 2015

                                          §    Opinion by Justice Gardner

First Texas Homes and First Texas         §
Homes, Inc.

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed and the case is remanded to the trial court for further

proceedings.

      It is further ordered that Appellees First Texas Homes and First Texas

Homes, Inc. shall pay all of the costs of this appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS

                                     By _/s/ Anne Gardner_________________
                                        Justice Anne Gardner